DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/2021 and 7/5/2022 have been entered and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-20) in the reply filed on 7/5/2022 is acknowledged.
Claims 21-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claim 8, the claim recites “having the scheduled entity utilize all antenna pair combinations associated with the four antennas.” It is unclear to the Examiner whether “all antenna pair combinations associated with the four antennas” is intended to require the use of every possible permutation of pairs amongst four antennas, or if “all antenna pair combinations associated with the four antennas” is instead more broadly some set of antenna pair combinations associated with the four antennas (for instance specified by the configuring). For instance, tables 4-8 of Applicant’s specification describe different sets of port pairs associated with the four antennas, and it is unclear whether any of such sets of port pairs is intended to describe “all antenna pair combinations associated with the four antennas,” or if such language is instead intended to be much narrower and be directed specifically to Table 7 comprising all possible combinations. Claim 10 is thus indefinite. For the purpose of this examination, the Examiner will interpret “all antenna pair combinations associated with the four antennas” broadly as potentially referring to all antenna pair combinations associated with the four antennas based on the configuration.	Regarding claim 13, the claim recites “the SRS pattern for 2T4R SRS antenna switching,” which lacks explicit antecedent basis. Parent claim 12 instead recites “an SRS pattern that is shifted based on a parameter associated with the scheduled entity,” which makes no mention of 2T4R SRS. It is therefore unclear if “the SRS pattern for 2T4R SRS antenna switching” is supposed to be the same or different from the SRS pattern in claim 12. Claim 13 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the SRS pattern for 2T4R SRS antenna switching” as potentially being the same as “an SRS pattern that is shifted based on a parameter associated with the scheduled entity.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qin et al. (US 2020/0052853, Qin hereinafter, provided by Applicant).
	Regarding claims 1 and 15, Qin teaches a method and a scheduled entity wireless communication device (Terminal device; Qin; Figs. 2 and 19; [0353]) comprising: 	a plurality of antennas (The terminal device may be comprised of a plurality of antennas; Qin; Figs. 2 and 19; [0009], [0013], [0353]);	a transceiver coupled to at least four antennas of the plurality of antennas (The terminal device may be comprised of a transceiver coupled to the plurality of antennas, which may include at least four antennas as can be seen in at least Figs. 6, 8, 13, and 15; Qin; Figs. 2, 6, 8, 13, 15, and 19; [0081]-[0082], [0353]);	memory (The terminal device may be comprised of a memory; Qin; Figs. 2 and 19; [0081]-[0082], [0353]); and	a processor coupled to the transceiver and the memory (The terminal device may be comprised of a processor coupled to the transceiver and the memory; Qin; Figs. 2 and 19; [0081]-[0082], [0353]) and configured to:		receive a sounding reference signal (SRS) configuration from a network via the transceiver (As can be seen in at least steps 260, 210, 240, and 2302 of Fig. 2 (as well as step 310 of Fig. 3), the terminal device may receive resource configuration information regarding SRS resource groups; Qin; Figs. 2-3; [0135]-[0136], [0192], [0199], [0235], [0261]);		configure the at least four antennas of based on the SRS configuration (As can be seen in at least step 230 of Fig. 2 the terminal device may determine antenna groups corresponding to indicated SRS resource groups. As can be seen in at least Figs. 6, 8, 13, and 15, the terminal device may have four antennas; Qin; Figs. 2-3, 6, 8, 13, and 15; [0164]-[0169], [0262], [0278], [0283], [0321], [0326]), wherein the SRS configuration configures at least one of the at least four antennas to simultaneously support SRS antenna switching and an uplink (UL) multiple-input multiple-output (MIMO) communication (As can be seen for instance in at least Figs. 3-8, configuration information transmitted by the network device may configure the terminal device to perform simultaneous transmission of two or more signals and/or channels including for instance SRS and PUSCH (i.e., an uplink communication). Data may be transmitted using MIMO technology. The received SRS configuration may thus be reasonably interpreted as configuring at least one of the at least four antennas to simultaneously support SRS antenna switching and an uplink (UL) multiple-input multiple-output (MIMO) communication; Qin; Figs. 2-8; [0117], [0254], [0269], [0272]); and 		initiate transmission of an SRS communication according to the SRS configuration via the transceiver (As can be seen in at least step 220 of Fig. 2 the terminal device may transmit an SRS. The terminal device may thus be broadly reasonably interpreted as initiating transmission of an SRS communication according to the SRS configuration via the transceiver; Qin; Figs. 2-3; [0154], [0263]-[0266]).	Regarding claim 2, Qin teaches the limitations of claim 1.	Qin further teaches reporting to the network a user equipment (UE) capability of transmitting the SRS communication (As can be seen for instance in at least step 270 of Fig. 2, the network device may receive third information comprising a reference value of a time interval needed by the terminal device. Such a time interval needed by the terminal device may be based for instance on the processing speed of antenna switching performed by the terminal device. Such a time interval may be reasonably interpreted as indicative of a capability of the terminal device of transmitting the SRS communication; Qin; Fig. 2; [0245]-[0248]).	Regarding claim 3, Qin teaches the limitations of claim 1.	Qin further teaches the scheduled entity comprises four antennas configured to operate in a 2T4R mode (As can be seen for instance in at least Table 3, the four antennas may be configured to operate in a 2T4R mode; Qin; Table 3; [0121], [0182]-[0185]), and wherein the configuring comprises configuring the scheduled entity according to an SRS 2T4R configuration in which two of the four antennas are configured to simultaneously support the SRS antenna switching and the UL MIMO communication (As can be seen at least in Table 3 and its corresponding description, all four antennas may be configured for SRS antenna switching in a 2T4R mode. As can be seen for instance in at least the example depicted in Fig. 6, an antenna pair such as antenna #0 and antenna #1 may be used simultaneously for SRS switching in a first UL channel and PUSCH transmission in a second UL channel; Qin; Tables 3-4; Figs. 2-8; [0121], [0182]-[0185], [0278]). 	Regarding claim 4, Qin teaches the limitations of claim 1.	Qin further teaches the configuring comprises having an unequal number of antennas configured to support the SRS antenna switching in a first UL channel and the UL MIMO communication in a second UL channel (As can be seen for instance in at least the example depicted in Fig. 5, a single antenna may be used for PUSCH transmission (i.e., the UL MIMO communication) in the second resource (i.e., second UL channel) whereas two antennas may be used for SRS antenna switching; Qin; Tables 3-4; Figs. 2-8; [0183]-[0185], [0278]).	Regarding claim 5, Qin teaches the limitations of claim 4.	Qin further teaches the configuring comprises having the four antennas configured to support the SRS antenna switching, and a pair of the four antennas configured, based on the SRS configuration to simultaneously support the SRS antenna switching in a first UL channel and the UL MIMO communication in a second UL channel (As can be seen in at least the SRS configurations depicted in Tables 3-4 and their corresponding descriptions, all four antennas may be configured for SRS antenna switching. As can be seen for instance in at least the example depicted in Fig. 6, an antenna pair such as antenna #0 and antenna #1 may be used simultaneously for SRS switching in a first UL channel and PUSCH transmission (i.e., the UL MIMO communication) in a second UL channel; Qin; Tables 3-4; Figs. 2-8; [0182]-[0185], [0278]).	Regarding claim 6, Qin teaches the limitations of claim 1.	Qin further teaches the configuring comprises having an equal number of antennas configured to support the SRS antenna switching in a first UL channel and the UL MIMO communication in a second UL channel (As can be seen for instance in at least the example depicted in Fig. 6, an antenna pair such as antenna #0 and antenna #1 may be used simultaneously for SRS switching in a first UL channel and PUSCH transmission in a second UL channel in symbol 10. Such an example may thus be broadly reasonably interpreted as using an equal number of antennas configured to support the SRS antenna switching in a first UL channel and the UL MIMO communication in a second UL channel. Depending on the duration of time being considered, Figs. 4 and 7-8 may also be broadly reasonably interpreted as using two antennas for transmission of the first resource and two antennas for transmission of the second resource; Qin; Tables 3-4; Figs. 2-8; [0273], [0278]-[0279], [0283]).	Regarding claim 7, Qin teaches the limitations of claim 6.	Qin further teaches the configuring comprises having the scheduled entity utilize a predetermined subset of all antenna pair combinations associated with the four antennas to simultaneously support the SRS antenna switching in a first UL channel and the UL MIMO communication in a second UL channel (As can be seen for instance in at least Table 3, a 2T4R SRS configuration may include two predefined pairs of antennas including {0,1} and {2,3}. Such a predefined set of pairs may be reasonably interpreted as a predetermined subset of all antenna pair combinations associated with the four antennas. As can be seen for instance in the examples depicted in Figs. 4-8, such subsets may be used to support SRS antenna switching in a first UL channel and UL MIMO communication in a second UL channel; Qin; Figs. 2-8; Table 3; [0182]-[0185], [0273]-[0274], [0278]-[0279], [0283]).	Regarding claim 8, Qin teaches the limitations of claim 6.	Qin further teaches the configuring comprises having the scheduled entity utilize all antenna pair combinations associated with the four antennas to simultaneously support the SRS antenna switching in a first UL channel and the UL MIMO communication in a second UL channel (As can be seen for instance in at least Table 3, a 2T4R SRS configuration may include two predefined pairs of antennas including {0,1} and {2,3}. Such a predefined set of pairs may be reasonably interpreted all antenna pair combinations associated with the four antennas (based for instance on the configuration). As can be seen for instance in the examples depicted in Figs. 4-8, such pairs may be used to support SRS antenna switching in a first UL channel and UL MIMO communication in a second UL channel; Qin; Figs. 2-8; Table 3; [0182]-[0185], [0273]-[0274], [0278]-[0279], [0283]).	Regarding claim 9, Qin teaches the limitations of claim 6.	Qin further teaches the configuring comprises having the scheduled entity utilize a subset of antenna pair combinations associated with the four antennas to support the SRS antenna switching in a first UL channel (As can be seen for instance in at least Table 3, a 2T4R SRS configuration may include two predefined pairs of antennas including {0,1} and {2,3}. Such antenna pairs may be reasonably interpreted as utilizing a subset of antenna pair combinations associated with the four antennas to support the SRS antenna switching in a first UL channel; Qin; Table 3; [0182]-[0185]).	Regarding claim 10, Qin teaches the limitations of claim 9.	Qin further teaches predefining antenna pairs {0,1} and {2,3} of the four antennas to support the SRS antenna switching in 2T4R (As can be seen for instance in at least Table 3, a 2T4R SRS configuration may include two predefined pairs of antennas including {0,1} and {2,3}; Qin; Table 3; [0182]-[0185]).	Regarding claim 12, Qin teaches the limitations of claim 1.	Qin further teaches the configuring comprises configuring the scheduled entity to implement an SRS pattern that is shifted based on a parameter associated with the scheduled entity (The information transmitted in step 210 of Fig. 2 may include for instance a cyclic shift. Such a cyclic shift transmitted to the terminal device for performing SRS transmission may be broadly reasonably interpreted as being associated with the terminal device. Such a configuration may thus be reasonably interpreted as configuring the terminal device to implement an SRS pattern that is shifted based on a parameter associated with the scheduled entity; Qin; Fig. 2; [0135]-[0138]).	Regarding claim 13, Qin teaches the limitations of claim 12.	Qin further teaches the SRS pattern for 2T4R SRS antenna switching is based on a number of configured antenna pairs (As can be seen at least in Table 3 and its corresponding description as well as the examples depicted in at least Figs. 4-8, all four antennas may be configured for SRS antenna switching in a 2T4R mode. A pattern of switching between such antennas may be broadly reasonably interpreted as being based on a number of configured antenna pairs; Qin; Tables 3-4; Figs. 2-8; [0121], [0182]-[0185], [0278]).	Regarding claim 14, Qin teaches the limitations of claim 1.	Qin further teaches generating a transmission capability report indicative that the scheduled entity wireless communication device is capable of simultaneously supporting the SRS antenna switching and the UL MIMO communication (As can be seen for instance in at least step 270 of Fig. 2, the network device may receive third information comprising a reference value of a time interval needed by the terminal device. Such a time interval needed by the terminal device may be based for instance on the processing speed of antenna switching performed by the terminal device. As can be seen in at least steps 260, 210, 240, and 2302 of Fig. 2 (as well as step 310 of Fig. 3), the network device may transmit resource configuration information regarding SRS resource groups to the terminal device that may support simultaneous SRS antenna switching and UL MIMO communication (see for instance the examples depicted in Figs. 4-8). Such configuration information may be based on the third information received by the network device at step 270. Such third information may thus be broadly reasonably interpreted as a transmission capability report indicative that the terminal device is capable of simultaneously supporting the SRS antenna switching and the UL MIMO communication. The terminal device (i.e., the scheduled entity wireless communication device) transmitting such a transmission capability report may thus also be broadly reasonably interpreted as generating such a transmission capability report; Qin; Figs. 2-8; [0135]-[0136], [0192], [0199], [0235], [0245]-[0248], [0261]).	Regarding claim 16, Qin teaches the limitations of claim 1.	Qin further teaches the at least four antennas are configured to implement an SRS pattern that is shifted based on a parameter associated with the scheduled entity wireless communication device (The information transmitted in step 210 of Fig. 2 may include at least one piece of resource configuration information used by the terminal device for configuration of SRS resource groups. Such resource configuration may include for instance at least a cyclic shift parameter. The terminal device may thus be broadly reasonably interpreted as configuring the at least four antennas to implement an SRS pattern that is shifted based on such a cyclic shift parameter (which may also be broadly reasonably interpreted as being associated with the scheduled entity wireless communication device); Qin; Fig. 2; [0135]-[0138]).	Regarding claim 20, Qin teaches the limitations of claim 1.	Qin further teaches the processor is further configured to: 	generate a transmission capability report indicative that the scheduled entity wireless communication device is capable of simultaneously supporting the SRS antenna switching and the UL MIMO communication (As can be seen for instance in at least step 270 of Fig. 2, the network device may receive third information comprising a reference value of a time interval needed by the terminal device. Such a time interval needed by the terminal device may be based for instance on the processing speed of antenna switching performed by the terminal device. As can be seen in at least steps 260, 210, 240, and 2302 of Fig. 2 (as well as step 310 of Fig. 3), the network device may transmit resource configuration information regarding SRS resource groups to the terminal device that may support simultaneous SRS antenna switching and UL MIMO communication (see for instance the examples depicted in Figs. 4-8). Such configuration information may be based on the third information received by the network device at step 270. Such third information may thus be broadly reasonably interpreted as a transmission capability report indicative that the terminal device is capable of simultaneously supporting the SRS antenna switching and the UL MIMO communication. The terminal device (i.e., the scheduled entity wireless communication device) transmitting such a transmission capability report may thus also be broadly reasonably interpreted as generating such a transmission capability report; Qin; Figs. 2-8; [0135]-[0136], [0192], [0199], [0235], [0245]-[0248], [0261]); and 	initiate transmission of the transmission capability report to the network via the transceiver, and wherein the SRS configuration is based, at least in part, on the transmission capability report (As can be seen for instance in at least step 270 of Fig. 2, the terminal device may transmit the third information (i.e., the transmission capability report) to the network and the SRS configuration may be based on such third information. The terminal device may thus be broadly reasonably interpreted as initiating transmission of the transmission capability report to the network via the transceiver, wherein the SRS configuration is based, at least in part, on the transmission capability report; Qin; Figs. 2-8; [0135]-[0136], [0192], [0199], [0235], [0245]-[0248], [0261]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2020/0052853, Qin hereinafter, provided by Applicant) in view of Koo et al. (US 2011/0200143, Koo hereinafter, provided by Applicant).	Regarding claim 11, Qin teaches the limitations of claim 9.	Qin further teaches predefining antenna pairs sharing an antenna which may include two of {0,1}, {0,2}, or {0,3} of the four antennas to support the SRS antenna switching in 2T4R (As can be seen for instance in at least Table 3, a 2T4R SRS configuration may include two predefined pairs of antennas for SRS antenna switching, with an example being {0,1} and {2,3}. As can be seen for instance in at least paragraph [0184], the enumerated correspondence between an SRS resource identifier and an antenna identifier or an antenna group identifier is merely an example for description and may include other combinations of antenna pairs mapped to different resource groups. Paragraph [0187] for instance discusses pair possibilities including {1,2} and {2,3}. Qin thus teaches the use of antenna pairs that have the same antenna in multiple pairs. Because of the interchangeable nature of such antenna identifiers, such a combination may be reasonably interpreted as being the same as any other predefined set of pairs sharing an antenna between pairs (i.e., {0,1} and {0,2}, {0,1} and {0,3}, or {0,2} and {0,3}). Qin may thus be reasonably interpreted as teaching using two predefined antenna pairs that include {0,1}, {0,2}, or {0,3}; Qin; Table 3; [0182]-[0185], [0187]).	Although Qin discusses the use of predefined antenna pairs of the four antennas to support SRS antenna switching in 2T4R and 2T4R simply requires that pairs be used and does not inherently limit the number of pairs (Qin; Table 3; [0121], [0180]-[0185]), Qin does not explicitly disclose the use of more than two antenna pairs to support SRS antenna switching.	Koo teaches the use of more than two antenna pairs to support SRS antenna switching (As can be seen for instance in at least Fig. 9, more than two different antenna pairs may be used for SRS antenna switching (e.g., {A00,A10}, {A11,A01}, {A01,A10},{A10,A00}). More than two antenna pairs may thus be reasonably interpreted as being used for SRS transmission; Koo; Fig. 9; [0128]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Koo regarding SRS transmission using antenna pairs with the teachings as in Qin regarding SRS transmission using antenna pairs. The motivation for doing so would have been to increase performance by more efficiently transmitting an SRS through each of a plurality of antennas and thus performing channel estimation more efficiently for the plurality of antennas (Koo; [0024]).	Regarding claim 17, Qin teaches the limitations of claim 16.	However, Qin does not specifically disclose the parameter is based on a total number of the plurality of antennas.	Koo teaches the parameter is based on a total number of the plurality of antennas (A cyclic shift parameter for each antenna may be different by a predetermined value. The cyclic shift parameter for a particular antenna may thus be broadly reasonably interpreted as being dependent on the number of antennas. Koo also discusses an SRS transmission scheme wherein an SRS may be transmitted by paired antennas wherein each antenna is regarded as a single antenna. Cyclic shifts may thus also be broadly reasonably interpreted as being based on a total number of antenna pairs when such pairs are used for SRS transmission; Koo; [0065]-[0068], [0133]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Koo regarding SRS transmission using antenna pairs with the teachings as in Qin regarding SRS transmission using antenna pairs. The motivation for doing so would have been to increase performance by more efficiently transmitting an SRS through each of a plurality of antennas and thus performing channel estimation more efficiently for the plurality of antennas (Koo; [0024]).	Regarding claim 18, Qin teaches the limitations of claim 16.	However, Qin does not specifically disclose the parameter is based on a total number of antenna pairs in the plurality of antennas.	Koo teaches the parameter is based on a total number of antenna pairs in the plurality of antennas (A cyclic shift parameter for each antenna may be different by a predetermined value. The cyclic shift parameter for a particular antenna may thus be broadly reasonably interpreted as being dependent on the number of antennas, which may also be broadly reasonably interpreted as a number of antenna pairs. Such a cyclic shift parameter may thus be broadly reasonably interpreted as being based on a total number of antenna pairs in the plurality of antennas; Koo; [0065]-[0068]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Koo regarding SRS transmission using antenna pairs with the teachings as in Qin regarding SRS transmission using antenna pairs. The motivation for doing so would have been to increase performance by more efficiently transmitting an SRS through each of a plurality of antennas and thus performing channel estimation more efficiently for the plurality of antennas (Koo; [0024]).	Regarding claim 19, Qin teaches the limitations of claim 16.	Although Qin appears to discuss configuration of SRS antenna switching and simultaneous UL MIMO transmission including transmission on different frequency resources (i.e., frequency hopping) (See for instance the examples depicted in Figs. 4-8 of Qin), Qin does not specifically disclose the parameter corresponds to whether the scheduled entity wireless communication device is enabled for frequency hopping.	Koo teaches the parameter corresponds to whether the scheduled entity wireless communication device is enabled for frequency hopping (As can be seen for instance in at least Figs. 1 and 8-11, each UE transmit an SRS using two antennas alternately with frequency hopping. Frequency hopping of the SRS may be configured by an “SRS hopping bandwidth” provided by higher layers if frequency hopping is enabled. As is discussed in at least paragraphs [0065]-[0068], transmission using two antennas may include a different cyclic shift for the second antenna using a predetermined value. Such transmission using frequency hopping requiring at least two antennas may thus be broadly reasonably interpreted as the cyclic shift parameter corresponding to whether the scheduled entity wireless communication device is enabled for frequency hopping. Additionally, at least paragraphs [0076]-[0077] and [0102] discuss transmission of SRS using both frequency hopping and cyclic shifts, which may also be broadly reasonably interpreted as the cyclic shift parameter corresponding to whether the scheduled entity wireless communication device is enabled for frequency hopping. The SRS pattern may thus be broadly reasonably interpreted as being based on a parameter such as whether the UE is enabled for frequency hopping; Koo; Figs. 1-2 and 8-11; [0007], [0042]-[0043], [0055], [0058], [0065]-[0068], [0072], [0076]-[0077], [0102]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Koo regarding SRS transmission using antenna pairs with the teachings as in Qin regarding SRS transmission using antenna pairs. The motivation for doing so would have been to increase performance by more efficiently transmitting an SRS through each of a plurality of antennas and thus performing channel estimation more efficiently for the plurality of antennas (Koo; [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474